Citation Nr: 1021033	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from 
July 16, 1999, through March 7, 2010, and in excess of 40 
percent from March 8, 2010 for the orthopedic manifestations 
of a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1994 to July 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 2006, the Board denied entitlement to an initial 
rating in excess of 20 percent for lumbosacral strain.  The 
Veteran appealed the case to the United States Court of 
Appeals for Veteran's Claims (Court).  A Memorandum decision 
was received in May 2008, and the Court entered Judgment the 
following month, vacating the Board's February 2006 decision, 
and remanding the claim to the Board for readjudication 
consistent with the Memorandum decision.  

In October 2008, the Board remanded the claim for additional 
development, to include the obtainment of contemporaneous 
orthopedic and neurological examinations which were conducted 
in March 2010.  In an April 2010 rating decision, the RO 
granted an increased rating of 40 percent for the Veteran's 
low back disorder, now classified as mild degenerative disc 
disease (DDD) and facet arthrosis at L5/S1 with annular 
bulge.  The 40 percent rating was assigned effective from 
March 8, 2010.  

The April 2010, rating determination also assigned separate 
10 percent ratings for lumbar radiculopathy of the right and 
left lower extremities.  These 10 percent ratings were 
assigned effective from September 23, 2002 the date the 
change of pertinent rating criteria.  The Veteran has not 
expressed disagreement with the grant of service connection 
for lumbar radiculopathy of the right and left lower 
extremities, nor the assignment of 10 percent ratings.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection).  Therefore, those matters have been resolved and 
are no longer in appellate status and the issue on the title 
page has been recharacterized appropriately.

In a May 2010 written brief presentation, the Veteran's 
service representative raised the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).  This issue has not been properly developed or 
certified for appellate consideration.  This matter is 
referred to the RO for such further action as is deemed 
appropriate.  


FINDINGS OF FACT

1.  For the period from July 16, 1999, through March 7, 2010, 
the Veteran low back disorder was classified as lumbosacral 
strain and was manifested by back pain and moderate 
limitation of motion of the lumbar spine; and the evidence 
preponderates against a finding that the service-connected 
lumbosacral strain was manifested by symptomatology of more 
than moderate severity or more than moderate functional 
impairment due to pain; nor was there evidence of ankylosis 
of the thoracolumbar spine.  

2.  For the period from March 8, 2010, the Veteran's low back 
disorder orthopedic manifestations are demonstrated by 
clinical findings of mild DDD and facet arthrosis at L5-S1 
with annular bulge and marked limitation of motion; and the 
evidence preponderates against a finding that the service-
connected low back disorder is manifested by more than severe 
symptomatology or more than moderate functional impairment 
due to pain; nor was there evidence of ankylosis of the 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for mild 
DDD and facet arthrosis at L5/S1 with annular bulge for the 
period from July 16, 1999, through March 7, 2010 and in 
excess of 40 percent from March 8, 2010, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 &Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5292, 5293, 5295 (prior to September 26, 2003), DC 5293 
(prior to September 26, 2003); and DCs 5242 and 5243 
(effective September 26, 2003, and currently).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2002, 
January 2005, and November 2008) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006, November 2008, and April 2010.  

Historical Background

Service treatment records (STRs) include a January 1998 
radiology report of an X-ray of the Veteran's lumbar spine.  
It was noted that he complained of low back pain radiating 
into his left leg.  The radiologist's impression was evidence 
of DDD at L5-S1 with no evidence of compressive disk 
herniation at that level or other level and no spinal 
stenosis.  There was also no evidence of fracture.  A 
February 1998 magnetic resonance image (MRI) was positive for 
degenerative changes at L5-S1.  The Veteran's back pain was 
treated with epidural injections.  A December 1998 Medical 
Board report includes diagnoses of chronic low back pain and 
left sciatica, and secondary DDD and left sided radiculitis 
at L5-S1.

A May 1999 private MRI report of the Veteran's lumbar spine 
includes an impression of disc signal alteration noted at L5- 
S1 consistent with DDD, no obvious disc bulge or herniation 
and no evidence for central, neural foraminal or lateral 
recess encroachment.

Post service, the Veteran, who was 27 years old, underwent VA 
general medical examination in August 1999.  According to the 
examination report, he complained of low back pain that 
started in1997 and said a physician diagnosed degenerative 
joint disease (DJD).  On examination, his gait was non 
antalgic, without use of assistive devices, and he did not 
limp.  Active range of motion of the lumbosacral spine was 
flexion to 75 degrees, extension to 30 degrees, and lateral 
flexion to 35 degrees, bilaterally, that the examiner 
reported was normal range of lumbosacral spine motion.  There 
was some pain on palpation of the lumbosacral spine at L3-4 
and L4-5.  There were no bony or soft tissue abnormalities of 
the lumbosacral spine and no muscle spasm or fasciculation of 
the lumbosacral paraspinal muscles.  The clinical assessment 
noted low back pain, with focal findings being some pain on 
palpation of the lumbosacral spine.  There were no other 
significant focal neuromuscular or functional deficits noted.

According to a November 1999 private treatment record from 
N.E.M., M.D., the Veteran complained of back pain and denied 
any leg radiating pain, burning, dysesthesias, or 
incontinence.  He had no spasm of the low back.  There were 
no abnormal contours with it.  He could do a sit up without 
difficulty.  On forward bending, the Veteran was able to get 
his fingertips within 4 inches of his toes.  Backward bending 
was more painful, but was fuller.  There was no problem with 
lateral bending in pain or limitation.  Straight leg raise 
was negative.  MRI of the back showed colorimetric changes at 
the L5-S1 disk consistent with degenerative disk disease.  
There was no neural encroachment, no stenosis and otherwise 
it appeared normal.  The pertinent diagnosis was DDD.

In an April 2002 written statement the Veteran requested re- 
evaluation of his knee and back disabilities and said he was 
unable to work due to his disabilities and recent motor 
vehicle accident.

According to a May 2002 private medical record from C.J.N., 
M.D., the Veteran was seen for complaint of neck pain 
associated with an April 2002 rear-end collision that also 
aggravated his low back pain.  Prescribed medication did not 
resolve his pain.  He denied any bowel or bladder dysfunction 
and had some bilateral extremity weakness.  It was noted that 
the Veteran had a history of mild chronic type low back pain 
at the time of the accident that was significantly increased 
after the accident.  On examination, the Veteran had 
significant reduction in range of motion of his lumbar spine 
with increased lumbar paraspinal pain upon palpation.  He had 
a positive straight leg raise, bilaterally, and pain with 
range of motion of his lumbar spine.  It was noted that a MRI 
of the lumbar spine taken at the time, revealed degenerative 
disc disease that was mild at L5/S1 with a disc bulge at L5- 
S1.  Diagnoses were intervertebral disc disorder of the 
cervical and lumbar spine, and degenerative disc lumbar 
spine.  Treatment included epidural injection.

VA outpatient treatment records, dated in May and June 2002, 
reflect the Veteran's complaints of neck and back pain.  In 
June 2002, he reported that his back gave out several times a 
month, when he was unable to walk and lift with his arms.  He 
rated his pain as a 10 on a scale of 1 to 10, and described 
radiating pain down his legs and from his neck into his arms.  
He denied numbness/tingling, but had profound weakness with 
pain that resolved when the pain was gone.  He recently 
received an epidural injection without improvement.  X-rays 
taken at the time showed unremarkable lumbar and cervical 
spines.

The Veteran underwent VA orthopedic examination in July 2002.  
According to the examination report, he gave a history of low 
back pain that radiated to his left leg and sometimes up to 
his spine, with occasional perceptions of leg weakness that 
never led to falling.  He still had these symptoms that 
worsened and were constantly present, to some extent at a 
relatively low level of intensity.  Once or twice a month his 
back went out, that was an exacerbation of the intensity of 
back pain, lasted about two days, and involved use of rest, 
local heat and prescribed medication to get him back to his 
steady state.  He also recently had two epidural steroid 
injections with some degree of improvement.  The Veteran's 
back pain limited his ability to bend, lift, participate in 
sports or hobbies or walk, or sit comfortably for more than 
15 or 10 minutes.  He was unemployed, not due to back pain, 
but due to additional symptoms incurred in an April 2002 
motor vehicle accident.  He was employed full time before 
that situation.

On examination, the Veteran had bilateral knee pain and 
walked with a guarded gait.  Straight leg raising testing was 
negative in the sitting position and produced complaints of 
low back pain at almost 90 degrees.  Straight leg testing in 
the supine position produced a complaint of pain at a level 
of between 60 and 75 degrees on each side.  Range of motion 
of the lumbar spine was flexion to 60 degrees, extension to 
15 degrees, and lateral bending to 30 degrees, bilaterally.  
Rotation was adequate and without complaints of pain.  
Diagnoses included mechanical low back pain and it was noted 
that recent X-rays did not show any arthritis or degenerative 
changes.

During his March 2003 personal hearing at the RO, the Veteran 
complained of having spasms and radiating pain into his legs, 
several times a month that required bedrest for several days.  
During the hearing, the Veteran's accredited representative 
suggested consideration of the Veteran's service-connected 
back disability under DC 5293 that evaluates intervertebral 
disc syndrome (IDS).

The Veteran underwent VA orthopedic examination in April 
2004.  According to the examination report, the Veteran 
complained of constant low back pain that radiated to his 
legs.  He had increased intensity with flare ups that 
occurred with long standing or sitting, or bending.  He 
avoided lifting.  He took pain medication.  The Veteran 
denied numbness, weakness, and bladder or bowel complaints.  
He had some erectile dysfunction.  He was able to achieve an 
erection but lost it with back pain.  He did not walk with 
assistive devices and denied having back surgery.  The 
Veteran was able to bathe and dress himself.  He worked as a 
bus driver and missed a few days in the past year due to his 
back disability.

On examination, there was no spinal deformity noted.  Forward 
flexion of the dorsolumbar spine was to 60 degrees (out of 90 
degrees), backward extension was to 10 degrees (out of 30 
degrees), lateral flexion was to 10 degrees (out of 30 
degrees bilaterally) and rotation was to 20 degrees (out of 
45 degrees bilaterally).  All the movements caused pain and 
the Veteran stopped when the pain started.  There was no 
fatigue, weakness or lack of endurance and no increase in 
loss of range of motion with repetitive movements.  The 
examiner stated that any estimate of loss of motion from a 
flare up would be pure speculation.  There was no spasm, 
weakness or tenderness and no postural abnormalities noted.  
Neurological examination findings were physiological.  As to 
IDS, the VA examiner noted that the Veteran had MRIs that 
showed DDD and had radiating pain into his legs, but the VA 
examiner reported that no intervertebral disc symptoms were 
seen during the current examination.  The diagnosis was DDD 
with residuals.

An April 2004 private MRI report of the Veteran's lumbar 
spine includes an impression of mild degenerative changes at 
L5-S1 with a small central protrusion that was not 
compressive.

According to private medical records dated in May 2004, the 
Veteran was referred to T.H.R., M.D., for evaluation of lower 
back pain with radiation into the legs, associated with pain 
and numbness.  The Veteran's symptoms were typically brought 
on with physical activity and prolonged sitting also 
exacerbated his symptoms.  It was noted that the Veteran's 
symptoms started in service, but increased after a rear-end 
collision.  Findings of an electromyography (EMG)/nerve 
conduction study (NCV) indicated an abnormal study that gave 
evidence suggestive of right S1 radiculopathy.

In a May 2004 written statement, Dr. T.H.R. said the Veteran 
had symptoms of lower back pain with radiation of bilateral 
numbness to his buttocks and legs.  The Veteran worked as a 
bus driver and prolonged sitting exacerbated his symptoms, 
particularly his numbness.  However, if he was active and 
changing positions constantly, he hardly had any symptoms at 
all.  Dr. T.H.R. said the Veteran had S1 radiculopathy by 
nerve conduction EMG study and L5-S1 disc degeneration with 
minimal focal central protrusion and no compression.

In a February 2005 letter, Dr. T.H.R. said he treated the 
Veteran for S1 radiculopathy that caused bilateral lower 
extremity pain that was moderate to severe in severity.  The 
diagnosis was confirmed by MRI and EMG/NCV findings.  
Treatment included physical therapy and prescribed medication 
( which made him drowsy).  Dr. T.H.R. stated that the Veteran 
currently worked as a bus driver and prolonged sitting 
affected his physical condition.  According to this 
physician, the Veteran's symptoms progressively worsened and 
his currently employment was a direct trigger for worsening 
his existing condition.  Dr. T.H.R. said that the Veteran's 
condition was currently "moderate" and did not require 
surgical intervention.

In February 2005, the Veteran underwent VA orthopedic 
examination.  According to the examination report, the VA 
examiner reviewed the Veteran's medical records and noted the 
April 2004 VA examination report, described above.  The 
Veteran complained of constant back pain.  He had 
intermittent but recurrent radiating pain down the back of 
both legs and numbness to his feet, bilaterally.  He took a 
variety of pain medications and said lying down provided some 
relief.  He had no real specific flare-ups and had increased 
pain with any kind of weight bearing, standing, walking, 
etc., that worsened the longer he was up.

Further, there were no incapacitating episodes in the last 
year with the Veteran ordered to bed for any length of time 
by his physician.  He complained of erectile dysfunction that 
he said was due to pain he had in his back.  He also felt as 
though he had to defecate and urinate but when he felt that 
he eliminated appropriately and did not soil himself.  He had 
no evidence of incontinence according to the history. The 
Veteran said he really did not do any kind of walking or 
running or any kind of long period of time ambulation 
activities due to his back.  He did not use a cane, crutches 
or a walker.  He did not wear a back brace.  He used a back 
support when he worked driving a bus.  He said he could 
probably walk or stand for 15 to 20 minutes.  He denied any 
unsteadiness, aside from his first steps in the morning after 
lying down and had no history of falls.  Functionally, the 
Veteran had pain with any of his activities.  He had no 
problem with his activities of daily living.  He lost about 
30 days in the past year from his bus driver position due to 
problems driving and the aggravation of twisting, bending, 
and stooping.  He was unable to do any recreational 
activities and was unable to do much in the way of chores 
around the house due to his problem.

On examination, the Veteran's back was normal.  He had 
midline tenderness in the entire lumbar area to direct 
palpation.  He had tenderness over the right sacroiliac and 
the left sciatic notch areas, but not the left sacroiliac and 
right sciatic notch areas.  Range of motion was backward bend 
to about 15 degrees when he complained of pain and stiffness 
and stopped.  Lateral bending was to 25 degrees with 
complaints of pain at that point.  Rotation was to 45 degrees 
in each direction with a lot of pain reported at that point.  
Forward bending was to 60 degrees with pain at that point.  
There was no change with repetitive motion.  Strength in the 
lower extremities, testing against resistance and activity, 
elicited a response of pain with wincing in the back.  It was 
noted that it seemed to be worse in the right leg than in the 
left leg.  Knee and ankle jerks were intact and symmetrical, 
bilaterally.  Neurological examination revealed the Veteran 
was able to perceive light touch symmetrically and equally 
over both lower extremities.

The VA examiner noted that a recent MRI showed some diffuse 
bulging discs with a prominent disc bulge at the L5-S1 area 
with degenerative changes at L5-S1 and other discs in the 
lumbar spine area.  The diagnosis was degenerative disc 
disease/degenerative joint disease of the lumbar spine with 
lumbar strain and residuals.

In a February 2005 written medical evaluation, C.N.B., M.D., 
a neurologist, said he reviewed the Veteran's medical records 
for the purpose of making a medical opinion regarding the 
Veteran's spine injury.  Dr. B. said he reviewed post service 
medical records, imaging reports, other medical opinions, a 
December 2004 statement from the Veteran and medical 
literature.  He specifically listed excerpts of January and 
February 1998 medical records, the May 2002 statement from 
Dr. N., the April 2004 MRI report, May 2004 EMG report, and a 
December 2004 statement from the Veteran.  In Dr. B.'s 
opinion, the Veteran's back was currently underrated and 
should be rated as "40 to 60 percent medical diagnostic code 
category based on his EMG/MRI documented sciatica and 
radiculopathy".

In a July 2005 written statement signed by Dr. T.H.R. and a 
physician's assistant, it was noted that the Veteran had a 
history of chronic back pain with radiation to the bilateral 
lower extremities that was worsened by prolonged sitting and 
standing.  The Veteran also had significant numbness in the 
bilateral lower extremities with extension of the bilateral 
lower extremities.  Dr. T.H.R. wondered if the Veteran was 
provided with a full neurological examination.  It was noted 
that the Veteran had intact sensation on examination but did 
not confirm findings were inconsistent with radiculopathy.  
According to Dr. T.H.R., the Veteran's reflexes were intact 
clinically, but that did not rule out the presence of 
radiculopathy.  The Veteran's current occupation required 
prolonged periods of sitting, as a bus driver.  He was unable 
to medications that addressed his symptoms as they caused 
drowsiness.  In sum, Dr. T.H.R. reported clinical findings 
consistent with lumbar and S1 radiculopathy confirmed by MRI, 
EMG and nerve conduction findings.

In an August 2005 written statement, the Veteran's wife 
reported that he was constantly bother with back and leg 
problems.  She said he experienced difficulty sleeping and 
had morning pain and stiffness.

Private treatment records dated from 2006 through 2008 
reflect continued treatment for low back complaints.  
Specifically, when seen by P.R.M., M.D., in December 2006, 
the Veteran was seen for lumbosacral and cervical 
radiculopathies.  He had had an EMG which showed evidence of 
right S1 radiculopathy and a mild disc bulge at the L5-S1 
level.  He was in the middle of a 6 week course of physical 
therapy which he thought was helping him.  The examiner noted 
that he was being seen at this time due to a recent 
exacerbation of his pain.  He had developed severe lower back 
and lower extremity pain to the point where he was unable to 
walk.  While this had resolved, he was concerned that it 
might happen again.  

The Veteran was seen for similar complaints by in February 
2007.  He was encouraged to continued with strengthening 
exercises for his back and with his medications.  He was to 
follow-up in 3 months.  In 2008, his gait and station were 
normal.  

In employer records (showing that the Veteran was bus 
operator with the Charlotte Area Transit System) submitted in 
January 2009, it was reported that the Veteran showed that he 
missed 35 days of work from January 2006 through January 
2007, 28 days from January 2007 through January 2008, and 36 
days from January 2008 through January 2009.  These absences 
were attributed to personal days, vacations days, sick days, 
and pursuant to the Family Medical leave Act (FMLA).  In his 
submitting statement, he alleged that some of his supervisors 
reported sick days as FMLA days.  The evidence received 
denotes a total of 22 1/2 days under FMLA, but it does not 
provide any further detail as to the underlying reasons for 
the absences taken under the FMLA.  The evidence shows 11 
days taken as sick days.  

Upon VA orthopedic examination in March 2010, the examiner 
noted that the claims file was reviewed.  It was noted that 
the Veteran had initially injured his spine in 1994.  There 
was no specific accident, but the Veteran related it to doing 
a lot of running and lifting.  He had had no back surgery and 
did not wear a back brace.  He denied any incontinence of 
bowel or bladder and any incapacitating episodes.  The pain 
radiated to his feet bilaterally on a constant basis, and he 
had bilateral lower extremity weakness.  

The Veteran took numerous medications for his symptoms which 
helped somewhat.  All of them made him drowsy.  He was made 
worse by sitting with his legs elevated an sitting in general 
while driving a bus.  After 30 minutes of sitting, his 
symptoms bothered him.  He could walk 10 minutes and stand 
for 15 minutes.  The cold bothered him as well.  He was made 
better by medications and "time."  He flared up about one 
time per month.  He had difficulty with his activities of 
daily living such as putting on shoes.  He had to sit to wash 
his lower extremities.  The bouncing of the bus that he drove 
for a living also hurt his back.  

On physical examination, flexion was from 0-30 degrees.  This 
diminished to 0-20 with repetition.  Extension was 0-10 
degrees.  The Claimant could bend to either side 0-25 degrees 
and rotate to either side 0-30 degrees.  Other than flexion, 
there was no change with repetition.  There was pain at the 
end range of all ranges test.  Lower extremity strength 
revealed grade 5- strength on both side proximally with back 
pain and grade 5 strength distally bilaterally.  Sensation 
revealed diminished sensation to light touch throughout the 
remainder of the lower extremities.  Deep tendon reflexes 
were grade 2+ at the knees, 1+ at the ankles, and the toes 
were downgoing.  Toe proprioception was intact.  He had a 
positive straight leg raise bilaterally.  He could "up and 
down' on his toes 5 times.  He walked with a normal gait.  

MRI of the lumbar spine in 2008 showed mild DJD and facet 
arthrosis at L4-S1 with annular bulge and small broad based 
right paramedian disc protrusion.  The examiner noted that 
his review of the claims file that there were reports of an 
EMG in 2006 showing a right S1 radiculopathy.  The examiner's 
impression was of mild DDD and facet arthrosis at L5-S1 with 
annular bulge.  The examiner added that he had been asked to 
express and opinion whether it was at least as likely as not 
that the Veteran's service-connected back condition resulted 
in a marked interference with his employment as a bus driver.  
Prolonged sitting and the bouncing of the bus caused him 
pain.  As to whether these activities caused a marked 
interference with his employment, the examiner noted that 
pain was an entirely subjective sensation and the best it 
could be stated was that "I cannot state as to how much 
interference it performs with his occupation without resort 
to mere speculation."  

VA neurological examination report from March 2010 shows that 
the claims file was reviewed.  The diagnosis was the same as 
the orthopedic evaluation.  

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the Veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009).  The Board attempts to determine the extent to 
which the Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.10 (2009).  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The Veteran's entire history is reviewed when 
making a disability rating.  38 C.F.R. § 4.1 (2009).

The Board notes that the September 1999 rating decision 
granted service connection and the currently assigned 20 
percent disability evaluation.  In November 1999, the RO 
received the Veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected back 
disability.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a Veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In Meek v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp 
2009) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2009).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2009).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.2, 4.6 (2009).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2009); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra. 

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating IDS were amended.  38 C.F.R. § 
4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments 
were made for evaluating disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2003)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2009), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
Veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
Veteran's claim under the old regulations in making its 
rating decisions dated in November 1999 and September 2002.  
The December 1999, December 2002 and January 2003 SOCs 
evaluated the Veteran's claim using the old regulations.  In 
May 2004, the RO issued an SSOC that evaluated the Veteran's 
claim using the new regulations effective from September 26, 
2003.  The Veteran was afforded an opportunity to comment on 
the RO's action.  Accordingly, there is no prejudice to the 
Veteran in our proceeding under Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The Veteran's service-connected back disability was evaluated 
under DC 5003-5295.  Hyphenated DCs are used when a rating 
under one diagnostic code requires use of an additional DC to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated DC in this case indicates that 
degenerative arthritis under DC 5003 is the service-connected 
disorder, and impairment of the lumbosacral spine under DC 
5295 is a residual condition.

Under DC 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
DC for the specific joint or joints involved.

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, DC 5295, 
effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under DC 5292, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate, and a 10 percent rating when slight. 38 C.F.R. 
§ 4.71a, DC 5292 (2002), effective prior to September 26, 
2003.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
IDS if the disability was moderate with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293, effective prior to September 23, 
2002.  A 40 percent evaluation was assigned if it is severe 
with recurring attacks with intermittent relief.  Id.  An 
evaluation of 60 percent was warranted when the disability 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343 (2009)).  Under the revised criteria, 
lumbosacral strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the Veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected lumbar spine disorder.  Nor is there 
medical evidence of record to reflect that he had forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a 40 percent evaluation under the regulations 
currently in effect.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Id. at 51,457, 
Note (5).  Ankylosis has been defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).

Under the new regulations, effective September 26, 2003, DC 
5289 provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.71a, DC 5289 (2009).

Under the revised regulations, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under section 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  However, the total medical 
evidence of record is entirely negative for any reference to 
a current diagnosis of intervertebral disc syndrome.  While 
Dr. C.J.N.'s May 2002 record diagnosed intervertebral disc 
disorder of the cervical and lumbar spines, in April 2004, a 
VA examiner found no intervertebral disc symptoms during the 
examination.  More important, the February 2005 VA 
examination report expressly indicates that the Veteran 
denied experiencing any incapacitating episodes associated 
with his service-connected lumbosacral spine disability.  
These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  DeLuca v. Brown, supra.



Analysis - 

In Excess of 20 Percent For the Period from 
July 16, 1999, through March 7, 2010 

Upon review of the probative medical evidence of record, the 
Board has determined that an initial rating in excess of the 
currently assigned 20 percent evaluation is not warranted for 
the period from July 16, 1999, through March 7, 2010.

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating 
criteria are less favorable than the old regulations at 38 
C.F.R. § 4.71a (2009).

Although the Veteran's gait was abnormal, the evidence shows 
that this was not entirely due to his back disorder, but also 
evidently associated with other service-connected (knee) 
disabilities (July 2002 VA examination).  Flexion of the 
lumbar spine was normal (in August 1999) and to 60 degrees 
(at the July 2002, April 2004 and February 2005 VA 
examinations), and combined limitation of motion was to 120 
degrees, with consideration of pain as a mitigating factor 
(at the February 2005 VA examination).  DeLuca, supra.  The 
April 2004 VA examination also reflects that the Veteran had 
no spinal deformity.  Also, no scoliosis, reversed lordosis, 
or abnormal kyphosis has ever been manifested.  Thus, not 
only would the Veteran not be entitled to a 40 percent or 
higher rating under the new criteria (because ankylosis, or 
forward flexion limited to 30 degrees or less is never shown 
to have been manifested), he would not even be entitled to 
the 20 percent rating he now carries.  Thus, rating the 
Veteran's lumbosacral strain under new DC 5237 and the new 
"General Rating Formula for Diseases and Injuries of the 
Spine" is clearly less favorable than rating his disability 
under the old regulations at 38 C.F.R. § 4.71a (2002).  
VAOGCPREC 3- 2000.

In this case then, the Veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with: muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating.  Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002 & Supp. 2009).  A 40 percent rating was also 
available for severe limitation of lumbar motion under DC 
5292 (2002).

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
an initial rating higher than 20 percent for a lumbosacral 
strain disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at DC 5295 as representative of a severe 
lumbosacral strain disability are shown, either.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2009).  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
lumbosacral strain are contemplated in the currently assigned 
20 percent rating.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca, supra.

The Board notes that the Veteran has argued that his service-
connected disability would be more appropriately rated under 
DC 5293, for IDS, however, as set forth above, the evidence 
on file does not reflect disability or functional impairment 
to the extent to warrant a rating in excess of 20 percent 
under the old or current rating criteria for IDS.

Dr. T.H.R.'s February 2005 written statement describes the 
Veteran's disability as moderate in severity and is, thus, 
consistent with current Board evaluation.  While in his July 
2005 written statement, Dr. T.H.R. reiterated that the 
Veteran had clinical findings consistent with lumbar and S1 
radiculopathy, nothing in his statement described the Veteran 
as having severe disability.  Although Dr. C.N.B. opined that 
the Veteran's back disability should be evaluated as 40 to 60 
percent disabling, it is unclear to what code the physician 
referred.  More important, Dr. C.N.B. did not examine the 
Veteran and this opinion is, thus, accorded less weight that 
the VA examiners and other physicians who did examined the 
Veteran and based medical opinions of current severity on 
clinical findings.

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the Veteran's 
lumbosacral spine disability warrants a rating in excess of 
20 percent for the period from July 16, 1999, through March 
7, 2010.  The Board does not find that the evidence is so 
evenly balanced that there should be doubt as to any material 
issue regarding the matter of a rating in excess of 20 
percent for the service-connected low back disorder.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107 (old and new version).

In Excess of 40 Percent For the Period From March 8, 2010

As reported earlier, upon rating decision in April 2010, an 
increased rating of 40 percent was assigned to the Veteran's 
low back disability effective March 8, 2010.  Moreover, as 
indicated earlier,  service connection was granted at that 
time for lumbar radiculopathies of the right and left lower 
extremities.  Separate 10 percent ratings were assigned, 
effective from September 23, 2002, based on new rating 
criteria for spinal conditions requiring consideration of 
entitlement to a greater rating based on the combination of 
orthopedic and neurological manifestations.  

The evidence shows that as of March 8, 2010, the date of VA 
exam, the Veteran's low back disability showed marked 
limitation of motion.  There was a significant increase in 
loss of motion when compared to previous clinical findings, 
to include upon VA evaluation in 2005.  See DC 5293, in 
effect prior to September 23, 2002.  

Moreover, it may be said that the evidence from March 8, 
2010, to include evidence that narrowing of joint space was 
advanced, and with severe degenerative changes shown on 
imaging studies, and limitation of motion to less than 60 
degrees on forward flexion is indicative of a disability 
picture more closely corresponding to a 40 percent disability 
rating under DC 5295, the criteria in effect prior to 
September 2003.

A disability rating in excess of 40 percent under the former 
rating criteria is not warranted as 40 percent was the 
maximum disability rating under DCs 5292 and 5295, and 
unfavorable ankylosis was not shown.

Nor is a rating in excess of 40 percent under DC 5293 
warranted, as pronounced disability wit persistent symptoms 
of sciatica were not demonstrated prior to the changes to the 
rating criteria in September 2002.  While the Veteran has 
exhibited neurological symptoms, those symptoms have been 
localized to the site of each lower extremity and he has been 
separately service-connected for those conditions.  As such, 
the Board finds that they are more appropriately addressed by 
a separate rating as directed by Note (1) to the General 
Rating Formula.

Under the current rating criteria, whether those related to 
limitation of motion or those related to incapacitating 
episodes resulting from IDS, a disability rating in excess of 
40 percent is also not warranted.  As noted above, 
neurological manifestations of a low back disability are 
rated using separate criteria, and he is already service-
connected for such.  In order to warrant the next higher (50 
percent) disability rating under the General Rating Formula, 
unfavorable ankylosis of the entire thoracolumbar spine must 
be shown.  As ankylosis of the Veteran's spine, whether 
favorable or unfavorable, has not been shown, an increased 
rating under the General Rating Formula is not warranted.  A 
rating for IDS is based on incapacitating episodes and the 
next higher (60 percent rating) would require incapacitating 
episodes with a total duration of at least 6 weeks over the 
past 12 months.  However, as the Veteran has denied 
experiencing any incapacitating episodes, an increased rating 
under DC 5243 is also not warranted.



Consideration of 38 C.F.R. § 3.321

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, as to the periods in question, the Board finds 
that the evidence does not present such an exceptional or 
usual disability picture "as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

While the Veteran and his representative have argued that the 
Veteran's low back symptoms made his work as a bus driver 
difficult and caused many absences, it is noted that the 
evidence of record does not reflect the severity of such that 
this presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  Specifically, it 
is noted that the Veteran complained in 2004 and 2005 that 
his employment as a bus driver was made more difficult with 
prolonged sitting.  It is also noted that he alleged in 2005 
that he missed approximately 30 days of work due to his back 
symptoms.  The record does not reflect that he was 
hospitalized during this period or actually how many days he 
missed from work.  Actual records of absences from 2006 
through 2009 do not reflect marked interference with the 
Veteran's employment.  In actuality, the record shows that 
the Veteran missed very few days for this 3 year period as a 
result of "sick" days.  While he missed 22 1/2 days in 3 
years under FMLA, it is impossible to tell from the current 
record whether such absences were the result of his back 
symptoms.  And, at any rate, it is the Board's conclusion 
that missing 22 1/2 days from work in 3 years does not 
represent marked interference with employment for the period 
from 2006 through 2009.  Moreover, it is clear that his back 
manifestations have not necessitated frequent periods of 
hospitalization for any period in question.  In the absence 
of such factors, the Board is not required to further discuss 
the possible application of 38 C.F.R. § 3.321(b)(1) (2009).  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the rating criteria reasonable describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  While the record 
indicates that the Veteran's back symptoms make his work more 
difficult, and his representative has recently asserted that 
he is unable to work as a result of his service-connected 
disability, this factor is more appropriately addressed by 
adjudication of the claim for TDIU.  Consequently, referral 
for extraschedular consideration is not required under 38 
C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to an initial rating in excess of 20 percent from 
July 16, 1999, through March 7, 2010, and in excess of 40 
percent from March 8, 2010, for the orthopedic manifestations 
of a low back disorder, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


